Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of receiving a perceived risk hierarchy inventory and analyzing the perceived risk hierarchy inventory to identify intervention products, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the predictive risk assessment unit and survey device language, receiving and analyzing in the context of this claim encompasses a mental process of the user gathering information and evaluating the information to generate intervention products they are familiar with to mitigate negative behaviors.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3 and 11, reciting particular aspects of assigning a numeric risk prediction quotient to each one or more risk segments as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claims 4 and 12, reciting particular aspects of assigning a statistical weight to each numeric risk prediction quotient as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claims 5 and 13, reciting particular aspects of how to identify intervention products that are calculated to have a numeric value that is higher than a predetermined value may be performed in the mind but for recitation of generic computer components; such as claims 7 and 15, reciting particular aspects of providing a numeric assessment of success in applying the intervention products, as drafted, under the broadest reasonable interpretation, includes mathematical concepts; such as claims 8 and 16, reciting particular aspects of recalibrating the statistical values, as drafted, under the broadest reasonable interpretation, includes mathematical concepts).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of providing a predictive risk assessment unit and providing a survey device in data communication with the risk assessment unit amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 10, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving perceived risk hierarchy inventory amounts to mere data gathering, recitation of analyzing the hierarchy inventory to identify intervention products calculated to mitigate negative behaviors amounts to selecting a particular data source or type of data to be manipulated, recitation of storing individual risk portfolio with interventions amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3 and 11, 6 and 14, 7 and 15, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4 and 12, 5 and 13, 8 and 16,, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving from said survey device a digital perceived risk hierarchy inventory, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing individual risk portfolio, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); analyzing the digital perceived risk hierarchy inventory to identify intervention products and storing individual risk portfolio, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8 and 10-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6, 7, 14, 15, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 4, 5, 7, 8 11, 12, 13, 14, 15, 16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 10, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generation of the individual risk portfolio to be stored in memory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallivan et al. (U.S. Publication No. 2013/0304506).
As per claim 1, Gallivan teaches a computer method for predictive risk assessment and intervention, comprising the steps of:
(Gallivan: para. 15); 
-providing a survey device in data communication with said predictive risk assessment unit (Gallivan: para. 15; A computing device in various locations connected via a networked computer configuration.);
-receiving at said predictive risk assessment unit from said survey device a digital perceived risk hierarchy inventory associated with a human risk population member (Gallivan: para. 231; para. 235; Identify risks and conditions that need to be addressed.);
-analyzing at said processor of said predictive risk assessment unit said digital perceived risk hierarchy inventory to identify one or more intervention products that are calculated to mitigate one or more negative or harmful behaviors associated with said perceived risk hierarchy inventory (Gallivan: para. 30; para. 235; Opportunities for improvement of health are determined and suggestions are generated. For each risk identify approaches and strategies to address the risk population.); and
-storing in said memory an individual risk portfolio associated with said human risk population member, said individual risk portfolio including said one or more intervention products (Gallivan: para. 256).
As per claim 2, the method of claim 1 is as described.  Gallivan further teaches wherein said digital perceived risk hierarchy inventory further comprises data indicative of one or more perceptions of social and cultural environmental factors held by said human risk population member, and demographic data associated with said human risk population member (Gallivan: para. 187; The algorithm determines which conditions a person has based on medical, pharmacy, dental claims data and diagnoses, procedures, prevalence of visits to facilities, and prescriptions).
As per claim 6, the method of claim 1 is as described.  Gallivan further teaches further comprising transmitting said individual risk portfolio to an intervention partner computer (Gallivan: para. 255; para. 257; Assigning multiple providers for the risk population.).
As per claim 7, the method of claim 6 is as described.  Gallivan further teaches further comprising receiving at said predictive risk assessment unit from said intervention partner computer a numeric assessment of success in applying said one or more intervention products in said individual risk portfolio (Gallivan: para. 12; para. 256; Outcome metrics are calculated for the success of the program implemented.).
Claims 9-10 and 14-15 recite substantially similar limitations as those already addressed in claims 1-2 and 6-7, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallivan et al. (U.S. Publication No. 2013/0304506) in view of Amarasingham et al. (U.S. Publication No. 2013/0262357).
As per claim 3, the method of claim 2 is as described.  Gallivan does not explicitly teach the following, however, Amarasingham teaches further comprising the step of establishing at said processor of said predictive risk assessment unit a risk predictive quotient matrix assigning a numeric risk prediction quotient to each of one or more risk segments in said risk predictive quotient matrix (Amarasingham: para. 40; The model provides weight for each risk factor).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assignment of risk prediction quotient to each risk segment as taught by Amarasingham within the method of managing health risks of individuals.  It is within the capabilities of one of ordinary skill in the art to assign risk prediction quotients to each risk segment as taught by Amarasingham to Gallivan's teaching of generation of risk segments.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 4, the method of claim 3 is as described.  Gallivan does not explicitly teach the following, however, Amarasingham teaches wherein said risk predictive quotient matrix further comprises a statistical weight assigned by said processor of said predictive risk assessment unit to each said numeric risk prediction quotient for each said risk segment in said risk predictive quotient matrix (Amarasingham: para. 40).

As per claim 5, the method of claim 4 is as described.  Gallivan does not explicitly teach the following, however, Amarasingham teaches wherein identifying one or more intervention products that are calculated to mitigate one or more negative or harmful behaviors associated with said perceived risk hierarchy inventory further comprises identifying one or more intervention products that are calculated to mitigate behaviors included in said risk segments of said risk predictive quotient matrix that have a numeric value that is higher than a predetermined value (Amarasingham: para. 48; claims 3, 6).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have identify quotient having a numeric value higher than a predetermined value as taught by Amarasingham within the method of managing health risks of individuals.  It is within the capabilities of one of ordinary skill in the art to identify quotient having a numeric value higher than a predetermined value as taught by Amarasingham to Gallivan's teaching of generation of risk segments.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 8, the method of claim 7 is as described.  Gallivan further teaches further comprising the step of in response to receiving said numeric assessment of success in applying said one or more intervention products in said individual risk portfolio (Gallivan: para. 256; Results can be updated whenever a change is noted and make adjustments to programs and report results.).
	Gallivan does not explicitly teach the following, however, Amarasingham teaches recalibrating at said predictive risk assessment unit statistical values applied by said predictive risk assessment unit when analyzing said digital perceived risk hierarchy inventory (Amarasingham: claim 6).
One of ordinary skill in the art would have recognized that applying the known technique of Amarasingham would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Amarasingham to the teachings of Gallivan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying recalibration of the predictive risk assessment unit statistical values to Gallivan teaching a system and method of managing risks would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of dynamically updating the prediction based on current knowledge and therefore, providing an accurate and reliable ways to manage individuals’ risks.
Claims 11-13 and 16 recite substantially similar limitations as those already addressed in claims 3-5 and 8, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626